Case 7:19-cr-00098-VB

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Document:87“Fited: 09/03/21" ‘Page 1of 1

    
 

eater AY YO SEER vy
SVK BA Ae KO RB dA

 

UNITED STATES OF AMERICA,
-against-

DASHAWN JOHNSON,

CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

19 Cr. 98 (VB)

Defendant(s).

 

Defendant _Dashawn Johnson

xX

hereby voluntarily consents to

participate in the following proceeding via V_videoconferencing or_V_ teleconferencing:

Indictment Form)

Vv VOSR Revocation Hearing

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Conference Before a Judicial Officer

/s/ Dashawn Johnson (Signed by counsel with Hyd C w

 

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dashawn Johnson
Print Defendant’s Name

 

defendant's consent)

 

Defendant’s Counsel’s Signature

Howard E. Tanner
Print Counsel’s Name

This proceeding was conducted by reliable video or telephone confeygn teghnolo
9[3fry
Date’

U.S. District judge /O-S-IVIGEISTSTS TUGES

 

 
